Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered.
Applicant’s argument with respect to the allowability of the claims has been considered and is convincing.
With respect to the traversal of the requirement for unity of invention, the examiner does not find these arguments convincing.  Applicant argues that there is no serious search burden in examining the original claims as presented.  The examiner notes that search burden is not a criteria for showing a lack of unity of invention as it is in US restriction practice.  Applicant has not argued that there is a special technical feature providing unity of invention to the groups.  Additionally, as the non-elected groups have been cancelled, they do not include the features determined to be special technical feature.  The restriction is made final.
Applicant is correct that the prior office action summary form contained an error – claims 23-33 were withdrawn as being drawn to a non-elected invention.
Allowable Subject Matter
Claims 1, 3-7, 11, 13-16, 18-22, 34-42 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the prior art fails to teach or fairly suggest a wearable drug delivery device comprising a container disposed in a housing, the container including a seal at least partially covering an opening, a barrel, and a plunger seal moveable through the opening, a first needle having a first position wherein the needle is not disposed through an interior surface of the first seal, and a second positon wherein the point of the needle is disposed through the interior surface of the first seal into the barrel of the container, a second needle or cannula configured to be operably connected in fluid communication with the container to deliver a drug to the patient, a drive mechanism disposed in the housing and including an energy source selectively actiavatable to move the plunger seal through the barrel, an insertion mechanism including an insertion biasing member initially retained in an insertion biasing member energized state, the insertion biasing member being configured to move the second needle or cannula into the patient’s skin as the insertion member de-energizes, and a first retainer movable between a first retaining position where the first retainer retains the insertion biasing member in the energized state, and a first retainer releasing position which allows the insertion biasing member to de-energize, a button manually displaceable by a user, and a trigger assembly configured to, in response to displacement of the button, activate the energy source to move the plunger seal through the barrel, and move the first retainer from the first retaining position to the first retainer releasing position, in combination with the features of the invention, substantially as claimed.
Claim 18 includes the delivery device according to claim 1, and therefore is allowable at least for the reasons discussed above.
Regarding claim 34, the prior art fails to teach or fairly suggest the trigger assembly including a first control arm and a second control arm, the first control arm being configured to activate the energy source in response to displacement of the button by the user, and the 
Claim 35 includes limitations similar to those discussed above with regard to claim 34, and therefore is allowable at least for the same reasons.
Regarding claim 36, the prior art fails to teach or fairly suggest a wearable drug delivery device comprising a container, a cannula in fluid communication with the container, an introducer needle initially disposed in the cannula, a drive mechanism disposed in the housing and including an energy source selectively activatable to move a plunger seal through the container, an insertion mechanism including an insertion member biasing member and a first retainer movable between a first container retaining position which retains the insertion member biasing member is an energized state, and a first retainer releasing position which allow the insertion biasing member to de-energize, a button that is manually displaceable by the user, a trigger assembly configured to, in response to displacement of the button by the user, activate the energy source to move the plunger seal, and move the first retainer from the retaining position to the releasing position, a window covering an opening in the housing, and the housing including upper and lower portions wherein the winder is configured to connect the upper and lower housing portions, in combination with the features of the invention, substantially as claimed.
Claim 37 calls for a second retainer movable between a second retainer retaining position, where the second retainer retains a retracting biasing member in an energized state, and a second retainer releasing position, where the retainer allows the retraction biasing member to de-energize, and the second retainer including a flexible clip that undergoes elastic deformation when the second retainer moves from the retaining position to the releasing position.  The prior art fails to teach or fairly suggest these limitations in combination with the features of the invention, substantially as claimed.
Regarding claim 38, the prior art fails to teach or fairly suggest a wearable drug delivery device comprising a housing, a container disposed in the housing, a cannula configured to be operably connected with the container to deliver a drug to the patient, an introducer needle initially disposed in the cannula, a drive mechanism including an energy source selectively activatable to move a plunger seal through the container, an insertion mechanism including an insertion biasing member initially retained in an energized state, the insertion mechanism biasing member being configured to move the needle and cannula into the patient’s skin as the member de-energizes, a first retainer moveable between a retaining position in which the insertion biasing member is in the energized state, and a releasing position where the retainer allows the insertion biasing member to de-energize, a button manually displaceable by the user, a trigger assembly configured to , in response to displacement of the button by the user to activate the energy source to move the plunger through the barrel, and move the first retainer from the retaining position to the releasing position, an electrically-powered element, a battery, and an adhesive liner, the removal of which causes the battery to supply the electrically-powered element with electricity, in combination with the features of the invention, substantially as claimed.
Regarding claim 40, the prior art fails to teach or fairly suggest a support system comprising wearable drug delivery device comprising a container, a cannula in fluid 
Claim 41 calls for a lock, a temperature sensor, an output device, and ac controller coupled to the lock, the temperature sensor , and the output device, the controller programmed to determine if the temperature of the drug in the reservoir exceeds an upper limit, and if so, to place the lock in the locked state, to determine if the temperature of the drug is below a lower limit, and if so, to activate the lock in the locked state, to determine if the drug is between the upper and lower limit, and if so to place the lock in the unlocked state.  The prior art fails to 
Regarding claim 42, the prior art fails to teach or fairly suggest a wearable drug delivery device comprising a container, a cannula in fluid communication with the container, an introducer needle initially disposed in the cannula, a drive mechanism disposed in the housing and including an energy source selectively activatable to move a plunger seal through the container, an insertion mechanism including an insertion member biasing member and a first retainer movable between a first container retaining position which retains the insertion member biasing member is an energized state, and a first retainer releasing position which allow the insertion biasing member to de-energize, a button that is manually displaceable by the user, a trigger assembly configured to, in response to displacement of the button by the user, activate the energy source to move the plunger seal, and move the first retainer from the retaining position to the releasing position, and a damping mechanism as claimed, in combination with the features of the invention, substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783